DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Amendment
 	Applicant’s “Response to Amendment and Reconsideration” filed on 01/24/2022 has been considered.    
	Applicant’s response by virtue of amendment to claims 1-31 has NOT overcome the Examiner’s rejection under 35 USC § 101.
Claim 12 is amended.
Claims 12-31 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 12-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
Step 1
	Claims 12 and 30 are drawn to a system. These are machine categories, which is a statutory category of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 12 and 30 substantially recites the limitations: 
	Claim 12 language: “; an ER database, , storing a plurality of records respectively associated with different products, including a specific product; a plurality of interfaces to the ER database, the interfaces being respectively accessible by different members of a supply chain, the plurality of interfaces configured to add or erase at least some product information in the ER database; wherein each said record of the plurality of records further includes: a unique identifier identifying a specific product read from the specific product or packaging of the specific product, the unique identifier indexable to additional information associated with the specific product; a brand name of the specific product; and an item-level  code obtained from an  tag attached to packaging of the specific product; wherein: the plurality of interfaces to the ER database are, or are each associated, with one or more  point of sale , the  point of sale  reading the  tag and conveying item-level  code to the ER database, the ER database stores, , information read from the  tag, the interfaces to the ER database subsequently erasing information from the  tag and replacing such erased information with the unique identifier and the brand name; the specific product may be resold, and using the unique identifier and the brand, the ER database provides an  point of sale  with additional information previously deleted from the  tag, the additional information previously deleted from the  tag may be rewritten on the  tag, and the ER database may be updated with resale information”.
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above allow a user to read and write information, which falls into the grouping of Certain Methods Of Organizing Human Activity such as commercial interaction (sales activities, business relations). For example, the limitations above allow a store person to read a tag and replace information in the tag that can be used to return the product if needed. 
In addition, clam 30 is similar versions of claim 12, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 12-31 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 12 and 31 recite additional elements: 
Claims 12 and 31: “a computer system including at least one processor”;
Claims 12 and 31: “an electronic code”;
Claims 12 and 31: “a electronic tag”;
Claims 12 and 31: “a point of sale terminals”;
The additional elements listed on Step 2A (Prong 2) above represent mere data gathering (e.g., reading the tag) that is necessary for use of the recited judicial exception of the limitations also listed above on Step 2A (Prong 1), and is recited at a high level of generality. Therefore, the limitations are thus insignificant extra-solution activity. Further, the additional elements listed on Step 2A (Prong 2) above are also additional elements, which are configured to carry out the limitations listed above on Step 2A (Prong 1), i.e., it is the tool that is used to store data, receive data, write/remove/erase data such in data in a tag and database. But the additional elements above are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. In addition, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application, and claim 12 is directed to the judicial exception.
	In addition, clam 30 is similar versions of claim 12, and thus do not integrate the recited judicial exception into a practical application and the claims 12 and 30 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 12-31 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components 
The electronic tag and the electronic code is configured to perform activities that are well-understood, routine, and conventional activities previously known to the industry. Said additional element is recited at a high level of generality and provides conventional functions that do not add meaningful limits to practicing the abstract idea. The specification supports this interpretation (“An RF-ID device is a small electronic device having a memory that can be attached to a product in order to enable electronic identification of the product. Identification information, such as a serial number, as well as other information, such as manufacturer, price, UPC, manufacture date, etc., can be written to the RF-ID device and later read from the device when desired. RF-ID devices can, for example, be used in connection with inventory tracking or other applications in which it is desired to maintain information regarding the product on the product itself. Typically, RF-ID devices are loaded with information relating to the product and then attached to the product, so that the information can be read, updated or supplemented as desired using available RF-ID reading and writing equipment. Examples of RF-ID devices are shown in U.S. Pat. Nos. 5,990,794 and 5,949,335, the disclosures of which are incorporated by reference herein in their entirety”, background [0003]). In addition, Lawler (U.S. 5964656 A, October, 12 1999) also supports this interpretation at, background 5:5-15, specially “If an animal is not rinsed and the RFID information is not moved, upon sensing the tag at RFID reader 50 again, the earlier entry of that RFID information is cleared and replaced with the new information.” by demonstrating that a RFID tag can be erased and have information replaced.  
listed above on Step 2A (Prong 2) are recognized by the courts as performing well-understood, routine, and conventional functions, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
	Dependent claims 12-29 and 31 do not add “significantly more” to the eligibility of claims 12 and 30 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 12 recites “the additional information previously deleted from the electronic tag may be rewritten on the electronic tag”. The specification does not clearly support the electronic tag have information rewritten 2 times. The claim language already claim “ER database  When the item is resold, the seller's RF reader only detects the brand and unique identifier (current serial number), as all of the other information has been removed from the RF-ID chip. This enables the sellers system to retrieve all pertinent information, such as item type and price, from the database and process the sale of the item. The system appends the new sale date for the item and all other transaction information and stores it in the ER database for future use”. .
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 12-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (Background of Invention, hereinafter AAPA) in view of Hind et al. (U.S. 20020116274 A1, hereinafter Hind), in view of Baba et al. (JP2001334693A, hereinafter Baba), in view of Hauser et al. (US 6536659 B1, hereinafter Hauser), in view of Kojima et al. (US 20020065680 A1, hereinafter Kojima), and further in view of Walker (WO2000052613A2).
	Regarding claim 12, AAPA discloses an electronic registration (ER) system, comprising: 	a computer system including at least one processor - ¶5 – ER system;
	an ER database, coupled to the computer system, storing a plurality of records respectively associated with different products, including a specific product ¶5 – product are registered at the POS using a unique identifier; storing the unique identifier along with a date associated with the transaction, as well as return policy information; The local computer system 6 is also preferable connected to a central ER computer system 14 having an associated database 16 which acts as a master ER database…so that it contains registration information from many retail locations covering many different manufacturer's products;
a plurality of interfaces to the ER database, the interfaces being respectively accessible by different members of a supply chain, the plurality of interfaces configured to add or erase at least some product information in the ER database ¶5 - and figure 1 – reading and storing serial number along with date associated with the transaction; note: interfaces, has being interpreted as any device that is part of the system such as POS, scanner, local computer; and database;
	wherein each said record of the plurality of records further includes:
a unique identifier identifying a specific product read from the specific product or packaging of the specific product, the unique identifier indexable to additional information associated with the specific product;  ¶5 – serial number that unique identifies the product and is store along with date, transaction, and return policy information;
wherein: 
	the plurality of interfaces to the ER database are, or are each associated, with one or more electronic point of sale terminals, ¶5 -  and figure 1 – scanner, POS, database			the electronic point of sale terminals reading the [indicia] and conveying [serial number] to the ER database, ¶5 – POS read the serial number; Note: specification describes the information on the RF-ID device is read including serial number of the product;
	the ER database stores, using a computer, information read from the [indicia], ¶5 and figure 1 – storing serial number along with date associated with the transaction; 
	AAPA discloses at least ¶5 - a ER system having a scanner that reads and stores a serial number; it does not explicitly discloses that also reads “electronic tag…item-level electronic code” and that “an item-level electronic code obtained from electronic tag attached to packaging of the specific product ”. Hind discloses - ¶36 -  The attending cashier 320 scans the product 310 with a tag reader/writer 330. The tag reader/writer 330 reads a product identification code (such as a UPC) and an inventory tracking code; see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
	AAPA discloses at least “unique identifier” ¶5 – serial number; and “the interfaces to the ER database” ¶5; however does not explicitly disclose “erasing information from the electronic tag and replacing such erased information with the unique identifier”.  Hind discloses - ¶36 - The point-of-sale terminal 315 then adds the product 310 to the customer's 300 order and overwrites the tracking information with the tag reader/writer 330 so as to signify that the product 310 has been purchased, see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Hind, in order to provide protection to the customer against global tracking by uniquely identify a customer using the tracking number/tracking information, (see: Hind, ¶¶42-43).
AAPA in view of Hind discloses ¶5 – a product serial number (unique identifier) is read with a scanner, and Hind discloses the overwrites the tracking information with the tag reader; however AAPA in view of Hind does not discloses “a brand name of the specific product”, “replacing information with the brand name” BABA discloses - ¶51 - rewrite the product name and advertisement content using a writing / erasing device;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Baba, in order to saving labor and increasing efficiency, (see: Baba, ¶¶51).
AAPA in view of Hind in view of Baba disclose “additional information previously deleted from the electronic tag”, “the unique identifier and the brand”; however does not explicitly disclose the specific product may be resold, and using [identifier], the ER database provides an electronic point of sale terminal with additional information.  Hauser discloses - 4:49-56 - the merchant identified by the bar code; 4:55-67 - the contents of a shipping container are inspected and the processor verifies that the contents received in the container match the expected contents, based upon the data received from the merchant who authorized the return shipment; 6:1-15 - Returned merchandise that is reusable and can be sold to another customer, see at least 4:1-6:1-15;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Hauser, in order to able to more efficiently process returned merchandise, (see: Hauser, 2:1-10).
AAPA discloses at least “unique identifier” ¶5 – serial number; and “the interfaces to the ER database” ¶5; however does not explicitly disclose “the additional information previously deleted from the electronic tag may be rewritten on the electronic tag, and”; Kojima discloses - ¶8 - Data can be easily rewritten if a dedicated writer is used, ¶34 - the commodity information on the wireless tags can be rewritten using the rewriting apparatus, so that wireless tags can be used on numerous commodities, and moreover commodity information can always be updated., and ¶103;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Kojima, in order to reduce the cost required by a store, (see: Kojima, ¶14).

AAPA “the ER database” - ¶5 a central ER computer system 14 having an associated database 16; however does not disclose “may be updated with resale information”; Walker discloses – Abstract and page 13:5-20 - If the original purchaser accepts the buyout offer at step 912, the process continues as shown in FIG. 7B. At step 916, the corresponding status 660 in the original purchaser database 600 is updated to "exercised/void". At step 918, the availability 550 of the product is updated in the inventory database 500;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Walker, in order to able to resell previously sold product, (see: Walker, page 2, last paragraph).
Further, the combination (AAPA, Hind and Baba) discloses that the brand and the unique identifier is erased-replaced/overwritten/rewritten in the electronic tag, and that information that was erased is written for resale in the electronic tag  Having a RFID tag with one information, or two information, where all or some are erased-replaced/overwritten/rewritten as many times is necessary would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, and such modification would not have otherwise affected the teaching of Hind or Baba alone or in combination.
In addition, Examiner is not given patentable weight for the following limitations:
“wherein: the plurality of interfaces to the ER database are, or are each associated, with one or more electronic point of sale terminals, the electronic point of sale terminals reading the electronic tag and conveying item-level electronic code to the ER database, the ER database stores, using a computer, information read from the electronic tag, the interfaces to the ER database subsequently erasing information from the electronic tag and replacing such erased information with the unique identifier and the brand name; the specific product may be resold, and using the unique identifier and the brand, the ER database provides an electronic point of sale terminal with additional information previously deleted from the electronic tag.”
The current claim language is not claiming the point of sale or the electronic tag because the current claimed system is a system that has a processor, a ER database and interfaces that can add and erase data. The claimed language is just conveying a message of how the point of sale that is not part of the system reads a electronic tag, stores, and erases the electronic tag information, and how a product could be returned, and how such information could be used to find the possible returned product. The actual claim language is not incorporating such message as part of the system, and therefore it is being considered as non-descriptive material, which have no patentable weight. The same applied for the record limitations “wherein each said record of the plurality of records further includes: a unique identifier identifying a specific product read from the specific product or packaging of the specific product, the unique identifier indexable to additional information associated with the specific product; a brand name of the specific product; and an item-level electronic code obtained from an electronic tag attached to packaging of the specific product”.
	Regarding claim 13, AAPA discloses: 
	wherein the unique identifiers are serial numbers ¶5;
	Regarding claim 14, AAPA discloses ¶¶4, 5 - a ER system having a scanner that reads and stores a serial number; it does not explicitly discloses wherein the interfaces provide information from the records to supply chain members re-populate information the electronic tags based at least in part on sales and/or returns of the specific products However, Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 – the point-of-sale terminal 315 then adds the product [re-populate] the tracking information [unique number] with the tag reader/writer 330 so as to signify that the product 310 has been purchased. 
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 15, the combination discloses:
	wherein the database further stores product-level return policy information ¶5 - storing return policy information).
	Regarding claim 16, AAPA discloses:
	wherein the unique identifier is embedded in scannable barcodes. ¶5 – serial number is scanned indicia; ¶14;
	Regarding claim 17, AAPA discloses:
	wherein the unique identifiers is a serial number associated with the specific product ¶5 – serial number that unique identifies a product;	Regarding claim 18, AAPA discloses at least ¶5 - a ER system having a scanner that reads and stores a serial number; it does not explicitly discloses “wherein the electronic tags include tag information, at least some of which is loaded by a manufacturer or supplier”  Hind discloses - ¶31 - an RFID tag identifying an item of merchandise, for instance, may include such information as the name of the product, price information, a serial number, a UPC (Universal Product Code), or any other data a merchant or manufacturer may choose to include; see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claims 19, AAPA discloses at least ¶5 – the scanner, indicia, and the reading of the serial number; however, does not explicitly disclose “wherein the electronic tags include tag information that is pre-loaded prior to initial receipt of the respective product by a retailer”; Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 – RFID tags can be easily sewn into clothes or attached to product packaging, or incorporated into product markings. This makes them prime candidates for storing product information, such as universal product codes (UPCs) or price information, in a retail product).
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	
	Regarding claim 20, AAPA discloses at least ¶5 – the scanner, indicia, and the reading of the serial number; however, does not explicitly disclose wherein tag information is added to the electronic tag as the respective product moves through the supply chain; Hind discloses  ¶¶7, 14, 32, 36-43 and figure 2;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 21, AAPA discloses at least ¶5 – the scanner, indicia, and the reading of the serial number; however, does not explicitly disclose wherein at least some tag information added to the electronic tag as the specific product moves through the supply chain is removed from the electronic tag upon the specific product being sold;  Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 – The point-of-sale terminal 315 then adds the product 310 to the customer's 300 order and overwrites the tracking information with the tag reader/writer 330 so as to signify that the product 310 has been purchased; 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 22, AAPA discloses:
	wherein the computer system is configured to: receive the unique identifier obtained from the specific product presented in connection with a return and/or warranty request; retrieve a corresponding record from the ER database based at least in part on the received unique identifier; and determine whether the specific product presented qualifies for return and/or warranty service ¶¶3, 5 - The serial number is obtained at the point of sale for inclusion in a registration database…The registration database can then be accessed in connection with an attempted product return transaction for the purpose of determining if the product qualifies for return under applicable return criteria;
	Regarding claims 23 and 24, AAPA discloses:
	wherein replacement information is written to the electronic tag of the specific product presented in response to a determination that the specific product presented qualifies for return and/or warranty service, wherein the replacement information is based at least in part on information obtained from the retrieved record.  ¶¶3, 5 - that information in tags can be read, updated or supplemented as desired using RFID reading and writing equipment; however, Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 - overwriting information on product tags based on sales and/or returns of the associated products;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 25, AAPA discloses:
wherein replacement information is written to the electronic tag of the presented product in response to a determination that the specific product presented qualifies for return and/or warranty service in response to the specific product presented being accepted for return, the replacement information being based at least in part on information obtained from the retrieved record. ¶¶3, 5 - that information in tags can be read, updated or supplemented as desired using RFID reading and writing equipment; ; however, Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 - overwriting information on product tags based on sales and/or returns of the associated products;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 26, AAPA discloses: 
	wherein the ER database includes a plurality of records including a serial number and a date associated with the sale of each specific product respectively associated with the record  ¶¶4, 5 - products are registered at the point of sale using a unique identifier, such as a serial number, that uniquely identifies the product involved in a sales transaction. By storing the unique identifier along with a date associated with the transaction, as well as return policy information, ER enables prompt, efficient and accurate return transactions to be performed in connection with product returns using the ER system; The register 2 is connected to a local computer system 6 having local database 8 for storing the transaction information obtained by POS register 2
	Regarding claim 27, AAPA discloses:  
	wherein the ER database further includes product-level return policy information useful in making return/warranty qualifications ¶5 - return policy information;
Regarding claims 28-29, AAPA discloses at least ¶5 – the scanner, indicia, and the reading of the serial number; however, does not explicitly disclose wherein the electronic tags include tag information and at least some of the tag information is removed from the electronic tag as a result of an original sale of the specific product, wherein only a unique identifier of the specific product and brand information remains on the tag as a result of the original sale of the specific product. Hind discloses ¶¶7, 14, 32, 36-43 and figure 2 – overwriting information on product tags based on sales and/or returns of the associated products;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (Background of Invention, hereinafter AAPA) in view of Hind et al. (U.S. 20020116274 A1, hereinafter Hind), in view of Baba et al. (JP2001334693A, hereinafter Baba),  and further in view of Hauser et al. (US 6536659 B1, hereinafter Hauser).
Regarding claim 30, AAPA discloses:
 an electronic registration (ER) system, comprising: a computer system including at least one processor; ¶5 – ER system;
	an ER database, coupled to the computer system, storing a plurality of records respectively associated with different products, including a specific product; ¶5 – product are registered at the POS using a unique identifier; storing the unique identifier along with a date associated with the transaction, as well as return policy information; The local computer system 6 is also preferable connected to a central ER computer system 14 having an associated database 16 [database] which acts as a master ER database…so that it contains registration information from many retail locations covering many different manufacturer's products;
a plurality of interfaces to the ER database, the interfaces being respectively accessible by different members of a supply chain; ¶5 - and figure 1 – reading and storing serial number along with date associated with the transaction; note: interfaces, has being interpreted as any device that is part of the system such as POS, scanner, local computer; and database;
wherein each said record of the plurality of records further includes: a unique identifier read from a specific product or packaging of the specific product, the unique identifier indexable to additional information associated with the specific product;  ¶5 – serial number that unique identifies the product and is store along with date, transaction, and return policy information;
wherein the computer system is configured to: receive the unique identifier obtained from the specific product presented in connection with a return and/or warranty request; AAPA Rogers et al.  (US 6018719) incorporated entire in the current application background - figure 5 8:1-60 - and ¶¶3-5 – serial number, return policy;
	retrieve a corresponding record from the ER database based at least in part on the received unique identifier; and AAPA Rogers et al.  (US 6018719) incorporated entire in the current application background - figure 5 8:1-60 - and ¶¶3-5 – serial number, return policy;
	determine whether the specific product qualifies for return and/or warranty service; and  AAPA Rogers et al.  (US 6018719) incorporated entire in the current application background - figure 5 8:20-60 - and ¶¶3-5 – return policy; 
	wherein the plurality of interfaces to the ER database are, or are each associated, with one or more electronic point of sale terminals, 5 -  and figure 1 – scanner, POS, database
the electronic point of sale terminals reading the [indicia] and conveying [serial number] to the ER database, ¶5 – POS read the serial number; Note: specification describes the information on the RF-ID device is read including serial number of the product;
	wherein the ER database stores, using a computer, information read from the [indicia]; and  ¶5 and figure 1 – storing serial number along with date associated with the transaction; 
	AAPA discloses at least ¶5 - a ER system having a scanner that reads and stores a serial number; it does not explicitly discloses that also reads “electronic tag…item-level electronic code” and that “an item-level electronic code obtained from an electronic tag of the specific product”. Hind discloses - ¶36 -  The attending cashier 320 scans the product 310 with a tag reader/writer 330. The tag reader/writer 330 reads a product identification code (such as a UPC) and an inventory tracking code; see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
AAPA discloses at least ¶5 - a ER system having a scanner that reads and stores a serial number; it does not explicitly discloses “electronic tag”, “wherein tag information is added to the electronic tags as the specific product moves through the supply chain”  Hind discloses - ¶31 - an RFID tag identifying an item of merchandise, for instance, may include such information as the name of the product, price information, a serial number, a UPC (Universal Product Code), or any other data a merchant or manufacturer may choose to include; see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
	AAPA discloses at least ¶5 – serial number; and “the interfaces to the ER database” ¶5; however does not explicitly disclose wherein at least some of the tag information added to the electronic tag as the specific product moves through the supply chain is removed from the electronic tag upon the specific product being sold, and Hind discloses - ¶36 - The point-of-sale terminal 315 then adds the product 310 to the customer's 300 order and overwrites the tracking information with the tag reader/writer 330 so as to signify that the product 310 has been purchased, see at least ¶¶7, 14, 32, 36, 42, and Figure 12;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Hind, in order to provide protection to the customer against global tracking by uniquely identify a customer using the tracking number/tracking information, (see: Hind, ¶¶42-43).
AAPA discloses ¶5 – a product serial number (unique identifier) is read with a scanner; however AAPA does not discloses “a brand name of the specific product”, “brand name”, “brand name” BABA discloses - ¶5-7, 51 - transmitting / receiving circuit for transmitting / receiving data in a non-contact manner and an integrated circuit memory, and records a product name and advertising contents on the surface of an electronic shelf label
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Baba, in order to saving labor and increasing efficiency,  and  freely rewritten without going through a complicated process (see: Baba, ¶¶3, 51).
AAPA in view of Hind in view of Baba disclose “additional information previously deleted from the electronic tag”, “the unique identifier and the brand”; however does not explicitly disclose wherein the computer system is further configured to resell the specific product, and using the unique [identifier], obtain from the ER database additional information. Hauser discloses - 4:49-56 - the merchant identified by the bar code; 4:55-67 - the contents of a shipping container are inspected and the processor verifies that the contents received in the 6:1-15 - Returned merchandise that is reusable and can be sold to another customer, see at least 4:1-6:1-15;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Hauser, in order to able to more efficiently process returned merchandise, (see: Hauser, 2:1-10).
In addition, Examiner is not given patentable weight for the following limitations:
“wherein tag information is added to the electronic tags as the specific product moves through the supply chain, wherein at least some of the tag information added to the electronic tag as the specific product moves through the supply chain is removed from the electronic tag upon the specific product being sold, and”, “wherein the plurality of interfaces to the ER database are, or are each associated, with one or more electronic point of sale terminals, the electronic point of sale terminals reading the Page 5 of 10Application No. 13/657,110 Attorney Docket No. 62941.2688 electronic tag and conveying item-level electronic code to the ER database, wherein the ER database stores, using a computer, information read from the electronic tag;.”
Further, the combination (AAPA, Hind and Baba) discloses information is added and removed from the tag. Having a RFID tag with one information, or two information, where all or some are added or removed/deleted/erased-replaced/overwritten/rewritten would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, and such modification would not have otherwise affected the teaching of Hind or Baba alone or in combination.
The current claim language is not claiming the point of sale or the electronic tag because the current claimed system is a system that has a processor, an ER database and interfaces that  actual claim language is not incorporating such message as part of the system, and therefore it is being considered as non-descriptive material, which have no patentable weight. The same applied for the record limitations “wherein the computer system is further configured to resell the specific product, and using the unique identifier and the brand name, obtain from the ER database additional information previously deleted from the electronic tag”.
	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s AAPA, Hind, Baba, Hauser combination as applied to claim 30, and further in view of Kojima et al. (US 20020065680 A1, hereinafter Kojima).
Regarding claim 31,the combination specifically AAPA in view of Hind and Hauser discloses and ¶36 overwrites tag information during sale, and 6:1-15 merchant can be returned and resold; however, does not disclose wherein the tag information is removable in response to an initial sale of the specific product and replaceable in response to an accepted return following the sale of the specific product    Kojima discloses ¶8 - Data can be easily rewritten if a dedicated writer is used, ¶34 - the commodity information on the wireless tags can be rewritten using the rewriting apparatus, so that wireless tags can be used on numerous commodities, and moreover commodity information can always be updated., and ¶103;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AAPA to include the above limitations as taught by Kojima, in order to reduce the cost required by a store, (see: Kojima, ¶14).

	Regarding claims 30-31, these claims recite substantially similar limitations to claims 12-29 and are therefore rejected using the same art and rationale set forth above.
Response to Arguments
	Applicant's arguments filed on 01/24/2022 have been fully considered but are moot in view of the new ground of rejection. 
USC 101 Rejection
	Applicant argues “As held in Dropbox Inc. v. Synchronoss Techs. Inc., "an inventive concept exists when a claim recites a specific, discrete implementation of the abstract idea where the particular arrangement of elements is a technical improvement over the prior art…. the arrangement of elements is a technical improvement over any cited art, as the invention provides a system with more capabilities, functionalities, and efficiencies, and considerations (such as privacy) than the cited art", see remarks 35 USC 101 section. Examiner respectfully disagree, the claim language has a system of a ER database and interfaces. The claim language isnot positive reciting the point of sale, the point of sale steps, the electronic tag and electronic tag steps. When reading the claimed invention, Examiner sees a system that consisted of an interface and database, where the interface is use to add and erase data, but not necessary in the electronic tag since the point of sale is not claimed as part of the system neither the electronic tag. Therefore, the system is direct to a system that includes a processor, ER database, and a plurality of interfaces that is configured to add and erase data from the ER database, where the system can be used with a point of sale and an electronic tag that get information replaced. 
	For at least those reasons, the rejections under 35 USC 101 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627